11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
C.A.R.S. Protection Plus, Inc.
            Appellant
Vs.                  No. 11-04-00062-CV – Appeal from Howard County
Tina Young
            Appellee
 
            C.A.R.S. Protection Plus, Inc. has filed in this court a motion to dismiss.  In the motion,
C.A.R.S. states that it has decided to forego this appeal.
            The motion is granted, and the appeal is dismissed.  TEX.R.APP.P. 42.1.
 
                                                                                                PER CURIAM
 
June 24, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.